Title: To Thomas Jefferson from Benjamin Thompson, 30 March [1790]
From: Thompson, Benjamin
To: Jefferson, Thomas


[New York,] 30 Mch. [1790]. Having met TJ “at Breakfast at Woodbridge in Jersey last friday week,” he wished then to make himself known in hope that “Mrs. Trist of Philadelphia who is my wife’s Cousin” might have informed him of his desire to be employed “in a consular capacity or to fill any vacancy that might offer” in office of secretary of state. He has now come to the city and hopes to confer with TJ on that object.
